Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Hernández Denton.
La cesión como crédito litigioso de una causa de acción por sufrimientos y angustias mentales es nula por ser con-traria al orden y a la moral pública. Los sufrimientos y angustias mentales responden al concepto de daño moral. “[E]s, por exclusión, el daño no patrimonial, es el daño que no recae directamente sobre el patrimonio de una persona, o que cayendo sobre bienes objetivos, ocasione o no lesión material en los mismos, causa una perturbación anímica en su titular, cualquiera que sea el derecho que sobre ellos se ostente. El daño moral es, pues, daño espiritual, daño inferido en derechos de la estricta personalidad, o en valo-res que pertenecen más al campo de la afección que de la realidad material, económica. El daño moral es la lesión ocasionada en los bienes no económicos de una persona, o la repercusión afectiva desfavorable producida por los da-*738ños materiales. (Énfasis suplido.) G. Ortiz Ricol, Valoración Jurídica del Daño Moral, 48 Rev. Der. y Leg. 24 (1959).
Según este ámbito conceptual, la cesión de esa causa de acción no es otra cosa que un negocio que reduce a una escueta ecuación utilitaria la ética intrínseca en que se apoya • el sistema jurídico compensatorio de daños mentales. En una sociedad como la nuestra, con un apetito voraz hacia lo material, no deberíamos convertir el dolor, el sufrimiento, la tristeza, el desamparo y la frustración, en simplemente otro bien de consumo y en tráfico comercial. Elaboremos.
I — I
En materia de cesión de créditos la norma general es la transmisibilidad, “con sujeción a las leyes, si no se hubiese pactado lo contrario”. Art. 1065 del Código Civil, 31 L.P.R.A. see. 3029. Este precepto, si bien establece, no re-gula la transmisión de las obligaciones. M. Albaladejo, Co-mentarios al código civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1989, T. XV, Vol. 1, pág. 987. La doctrina moderna critica, como bien señala la opinión del Tribunal, la orientación del Código de reglamentar la ce-sión de créditos dentro de la normativa de la compraventa. L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 4ta ed., Madrid, Ed. Tecnos, 1984, Vol. II, pág. 319; D. Espín Cánovas, Manual de Derecho Civil Español, Madrid, Ed. Rev. Der. Privado, 1983, Vol. III., pág. 234. El señalamiento cabe, pues debemos distinguir entre la “sucesión activa de un crédito” y “la causa o negocio básico de tal cesión, que puede ser, no sólo la compraventa, sino otro contrato cualquiera”. J.M. Manresa, Comentarios al Código Civil Español, 6ta ed. rev., Madrid, Ed. Reus, 1967, T. VIII, Vol. I, pág. 341. Dependiendo de “[la] causa justificativa [de la cesión] habrán de entrar en función las normas jurídicas *739relativas a la misma”. Diez-Picazo y Gullón, op. cit., pág. 319.
Aunque la opinión mayoritaria identifica acertadamente tres (3) categorías de casos de incedibilidad —dos (2) derivadas del texto del Art. 1065 del Código Civil, supra, y una en atención a la propia naturaleza del crédito— incurre en el error fundamental de aseverar que “[s]i no obsta al buen sentido de la moral [y al orden público dentro de nuestro ordenamiento] que se transmita una causa de acción por daños morales a unos herederos, tampoco puede entenderse contrario al orden público que se transmita esa misma causa de aqción a [un cesionario]”. Opinión mayori-taria, pág. 735.
Como técnica de interpretación, la analogía entre la su-cesión mortis causa y la cesión de créditos es deficiente; más que un válido razonamiento por inducción o deducción, representa un salto mortal al vacío. Vda. de Delgado v. Boston Ins. Co., 101 D.P.R. 598 (1971), sólo resolvió que el derecho de un causante a reclamar por sus daños mora-les es un bien patrimonial transmisible por muerte a sus herederos. La mayoría ahora se equivoca al concluir que esa transmisibilidad, en el contexto de la sucesión mortis causa, impone la transmisibilidad de esta causa de acción mediante cesión.
Vda. de Delgado v. Boston Ins. Co., supra, es un precedente pobre para avalar la decisión de hoy. Sólo plasmó una política judicial de profunda justicia y eticidad inspirada en el interés dual de que el daño causado fuera indemnizado y que la muerte de la víctima no sirviera para premiar al que la causó.(1) Aquí no existe ese peligro, pues *740los perjudicados están en posición de vindicar sus derechos, como en efecto lo hicieron, al instar la acción objeto del contrato de transacción y cesión cuya nulidad nos ocupa.
La pretendida similitud entre la transmisibilidad de la acción por daños morales a unos herederos y la causa de acción a unos cesionarios es insostenible. En rigor científico, Vda. de Delgado v. Boston Ins. Co., supra, responde a la incompatibilidad entre la máxima actio personalis moritur cum persona y el principio cardinal de nuestro ordenamiento que reconoce al heredero como el continuador de la personalidad jurídica de su causante.(2) Feliciano Suárez, Ex parte, 117 D.P.R. 402, 414 (1986); Silva v. Doe, 75 D.P.R. 209, 216 (1953); Arroyo v. Fernández, 68 D.P.R. 514, 517 (1948); Sosa v. Sucn. Morales, 58 D.P.R. 360, 364 (1941). De más está decir que la cesión concernida en el caso de autos no implica ese principio. En primer lugar, se trata de transmitir la causa de acción convencionalmente y no por mandato de ley como ocurre en la sucesión mortis causa; y como dijimos, las personas que sufrieron el daño viven y están aptos para reclamar.
II
El Art. 1207 del Código Civil proclama así la autonomía de la voluntad: “Los contratantes pueden establecer los *741pactos, cláusulas y condiciones que tengan por conve-niente, siempre que no sean contrarios a las leyes, a la moral, ni al orden público.” 31 L.P.R.A. see. 3372.
Este principio consagra la libertad que gozan los parti-culares en el ámbito de las obligaciones, para regular sus propios intereses y fijar el contenido de los contratos. Espín Cánovas, op. cit., pág. 365; J.L. Lacruz Berdejo, Elementos de Derecho Civil, Barcelona, Ed. Bosch, 1977, Vol. II, pág. 10. En su origen respondió a la ideología liberal imperante en el siglo pasado que, como es sabido, experimentó en nuestros tiempos poderosas limitaciones. Estas limitacio-nes son consecuencia de la intervención activa del estado moderno en la vida económica, a tono con la nueva concep-ción social del derecho. Diez-Picazo y Gullón, op. cit., págs. 33-34; Espín Cánovas, op. cit., págs. 364-365.(3)
La posibilidad de esta reducción a la autonomía contractual está señalada en el propio Art. 1207 del Código Civil, supra, al mencionar, como límites a la libertad de los par-ticulares, la ley, la moral y el orden público. E. Vázquez Bote, Tratado práctico y crítico de derecho privado puerto-rriqueño, New Hampshire, Ed. Equity, 1992, Vol. IX, pág. 16.
En Hernández v. Méndez & Assoc. Dev. Corp., 105 D.P.R. 149, 150 (1976), definimos el orden público como “el conjunto de valores eminentes que guían la existencia y bienestar de una sociedad. El concepto orden público recoge y ampara un interés social dominante por su transcendencia, por el número de personas que afecta y por la valía de los derechos que tiende a proteger. Wiley v. Livingston, 376 U.S. 543, 549-50 (1964). En gran medida el orden público es acopio de normas de moral y de ética pública que en ocasiones alcanzan su exposición en ley, pero *742que aun sin esa expresa declaración legislativa, constitu-yen principios rectores de sabio gobierno nacidos de la ci-vilización y fortalecidos por la cultura, la costumbre, por la manera de ser, en fin por el estilo de una sociedad”.
Esta definición fue reiterada en Unisys v. Ramallo Brothers, 128 D.P.R. 842 (1991). Un análisis suscinto de esta concepción revela que el orden público, aunque se nutre de la ley vigente, no se limita a ésta y recibe el insumo de otras fuentes de normas tales como la moral y la cultura(4) En la doctrina de habla española, Bonet Ramón esboza una posición similar, a saber, el orden público es “un con-junto de normas de orden superior, no solamente jurídicos (públicos y privados), sino también políticos, económicos, morales, y algunas veces religiosos, absolutamente obliga-torios, por ser considerados esenciales para la conservación del orden social, en un pueblo y una época determinados”. F. Bonet Ramón, Código Civil Comentado, Madrid, Ed. Aguilar, 1962, pág. 950.
Debido a que el orden público, según definido, no se li-mita a la ley vigente, forzoso es concluir que nos corres-ponde, como poder judicial, darle concreción en cada caso a lo que de otra forma es un concepto difuso.(5) De otra *743forma, la mención del “orden público” en el Art. 1207 del Código Civil, supra, representaría una redundancia ya que sería sinónimo perfecto del vocablo “ley”, como límite a la voluntad privada.
La cesión de créditos litigiosos no ha sido favorecida tradicionalmente. El Art. 1425 del Código Civil, que insti-tuye el retracto de créditos litigiosos, dispone:
Vendiéndose un crédito litigioso, el deudor tendrá derecho a extinguirlo, reembolsando al cesionario el precio que pagó, las costas que se le hubiesen ocasionado y los intereses del precio desde el día en que éste fue satisfecho.
Se tendrá por litigioso un crédito desde que se conteste a la demanda relativa al mismo.
El deudor podrá usar de su derecho dentro de nueve (9) días, contados desde que el cesionario le reclame el pago. 31 L.P.R.A. see. 3950.
Este artículo es producto de la desconfianza histórica en los compradores de créditos litigiosos “que acostumbra[ba]n especular con el litigio comprando a bajo precio los derechos discutidos y persiguiendo después con saña al deudor”. J. Castán Tobeñas, Derecho civil español, común y foral, 15ta ed., Madrid, Ed. Reus, 1988, T. 3, pág. 350. Espín Cánovas, como señala la opinión mayoritaria, considera este retracto una auténtica limitación a la cesión de créditos litigiosos y explica su origen en el derecho romano:
...La cesión de créditos litigiosos supone, más que una moda-lidad de cesión, una restricción a la posibilidad de ceder un *744crédito litigioso, en razón de la concesión al deudor cedido de la facultad de extinguirlo, pagando al cesionario el precio que pagó con los gastos e intereses. El origen de esta limitación se remonta a una Constitución del emperador Anastasio (lex anas-tasiana), ratificada por Justiniano, por vi[rt]ud de la cual se trataba de impedir el tráfico inmoral con los créditos litigiosos, que eran comprados a bajo precio, para obtener luego una ex-cesiva ganancia al cobrarlos íntegramente del deudor. Para evi-tarlo se concedió al deudor la posibilidad de librarse del cesio-nario, pagándole tan sólo el mismo precio satisfecho por él, más los gastos e intereses desde el día de la cesión.
Así configurada esta restricción a la cesión de los créditos litigiosos, ha pasado al Derecho Moderno, estimándose general-mente por la doctrina que se trata de un retracto en favor del deudor cedido y conociéndosela ordinariamente con el nombre de retracto litigioso. Espín Cánovas, op. cit., pág. 240.
De esta exposición se deriva una importante lección: nuestro derecho positivo contiene en el Art. 1425 del Có-digo Civil, supra, una aprehensión, de profunda raigambre en el Derecho Civil, con relación al contenido moral del tráfico de créditos litigiosos. La opinión mayoritaria, al avalar la inclusión de la acción por daños morales en ese tráfico desfavorecido, trastoca el elemento ético de la san-ción resarcitoria y da paso a que se especule con el medio provisto en ley para resarcir lesiones íntimamente ligadas a la persona.
r — I HH HH
En el fondo, la opinión mayoritaria descansa en una contradicción irreconciliable, producto de una abstracción conceptual que pretende separar lo inseparable: la causa de acción por daños morales del sufrimiento humano que precisamente va dirigida a indemnizar. Nos referimos a la hipótesis de que “no se ceden los sufrimientos en sí —lo cual no es posible— sino que lo que se cede es la causa de acción civil reparadora que provocan esos daños morales”. (Énfasis en el original suprimido y énfasis suplido.) Opi-*745nión mayoritaria, pág. 734. Esta distinción se desploma estrepitosamente al confrontarla con dos (2) realidades. La primera, que toda causa de acción se descompone en tres (3) elementos: (1) acción u omisión; (2) daños; (3) relación causal entre éstos. Es evidente, pues, que contrario a la afirmación mayoritaria, “la acción civil reparadora” no es otra cosa que un juego de palabras cuyo contenido, a la postre, son los elementos de toda causa de acción, entre ellos, los sufrimientos que nutren los daños morales. Uni-camente por ficción puede sostenerse la pretendida distinción. Y segundo, el contrato de transacción de los de-mandantes y la C.R.U.V. requiere que aquéllos presten tes-timonio y demuestren en el tribunal la existencia de sus sufrimientos y angustias mentales. La valoración justa de esos sentimientos y sensaciones íntimas —dolor, pesares, tristeza, desamparo, etc.— es un problema inherente a la compleja cuantificación de daños subjetivos morales. Su adjudicación descansa en la discreción y conciencia del juez que examina la prueba. Urrutia v. A.A.A., 103 D.P.R. 643, 647 (1975).
“ ‘[L]a determinación de una compensación justa y razo-nable por los daños sufridos [es] tarea que constituirá un reto aun para un Salomón del siglo XX.’ ” Riley v. Rodrí-guez de Pacheco, 119 D.RR. 762, 805 (1987). Al permitirse la cesión concernida en este caso, el juzgador de hechos enfrentará la ilógica tarea de cómo valorar esos sufrimien-tos; esto es, el dolor y las angustias de unas personas que han demostrado con sus actuaciones que ya no tienen in-terés en ser indemnizados.
...El crédito surgido del daño moral sufrido por la víctima, alcanzada o no alcanzada en su persona física, está, por el con-trario, “unido exclusivamente a la persona”; únicamente la víc-tima o sus herederos, por ser éstos los continuadores de la persona de aquélla, pueden ejercitarla. Sería tan chocante ver a una víctima ceder a un tercero el precio de sus sufrimientos como ver que esos acreedores se apoderaban de semejante valor. *746Cuanto sea perjuicio moral se encuentra fuera del comercio; los créditos que puedan surgir de ello permanecen unidos indisolu-blemente a la persona de la víctima, continuada, por lo demás, por sus herederos; las acciones que sancionan esos créditos no pueden ser ejercitadas ya ni por un cesionario ni por un acreedor. (Énfasis suplido.) H. Mazeaud y A. Tune, Tratado teó-rico y práctico de la responsbilidad civil delictual y contractual, Buenos Aires, Eds. Jurídicas Europa-América, 1977, T. 2, Vol. II, pág. 548.
Recapitulando, la cesión de una causa de acción por da-ños morales es contraria al orden público. Representa, un negocio que no deberíamos refrendar.
En razón de su falta de contenido ético, no debe ser am-parada jurídicamente. La valoración judicial de la vida no puede “queda[r] resumida a un negocio, [donde] la moral consiste en hacer ganancias, el placer es el ingreso y el dolor el gasto, y la virtud es simplemente un hábito de hacer bien las cuentas”. R.L. Vigo, La Función Judicial, Ed. Depalma, 1981, pág. 74.

(1) Este interés se expresó así:
“La reparación del daño causado al destruir una vida, hasta donde pueda con-cebirse la indemnización pecuniaria como justo valor de esa pérdida, es una de las sanciones que el cuerpo social impone al ofensor que bien por acto criminoso o por negligencia es responsable de la muerte de uno de sus integrantes. Constituiría un sarcasmo y un quebrantamiento de la justicia premiar al autor del acto culposo con inmunidad parcial, pues no otra cosa lleva consigo negar a los herederos el derecho a *740exigir la justa indemnización por el dolor y tortura de la víctima.” Vda. de Delgado v. Boston Ins. Co., 101 D.P.R. 598, 606 (1971).


(2) La opinión del Tribunal en Vda. de Delgado v. Boston Ins. Co., supra, pág. 600, explicó:
“La razón principal que se ha venido oponiendo como muro de contención a la franca tendencia contemporánea hacia la trasmisibilidad por herencia de esta causa de acción tiene su raíz en una subconciente atadura intelectual al viejo aforismo de que la acción personal muere con la persona (actio personalis moritur cum persona), doctrina sin fe de-bautismo que escaló subrepticiamente los niveles de expresión del derecho común y que además de anacrónica es incompatible con nuestro sistema de derecho civil en su premisa fundamental de ser el heredero continuación de la per-sonalidad jurídica del finado.” (Escolio omitido.)


(3) Un buen ejemplo es la doctrina de los contratos de adhesión. Véanse: Maryland Casualty Co. v. San Juan Racing Assoc. Inc., 83 D.P.R. 559, 566-567 (1961); L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 4ta ed., Madrid, Ed. Tecnos, 1984, Vol. II, pág. 34.


(4) En contra, la opinión disidente del Juez Asociado Señor Rebollo López en Util. Cons. Seros, v. Mun. de San Juan, 115 D.RR. 88, 99-100 (1984).


(5) Esta posición informa la doctrina francesa moderna. Los proponentes de la llamada dirección extrapositiva, perciben el orden público como “un principio limita-dor de la autonomía de la voluntad aun fuera de todo texto legal”. D. Espín Cánovas, Las nociones de orden público y buenas costumbres como límites de la autonomía de la voluntad en la doctrina francesa, 16 (Núm. 3) An. Der. Civ. 783, 790 (1963). Según esta visión, compete al juez decidir cuándo interviene el orden público, sin que ello signifique que se trata de una determinación “puramente subjetiva” del capricho judicial. Este tiene que guiarse por las leyes, espíritu de la legislación, tendencias de la opinión pública y por la observación de los hechos económicos y sociales. Id., págs. 790-791.
En contrario, la escuela exegética o positiva postula que “l[a]s reglas de orden público han de traducirse en leyes, por lo que se habla, según los autores partidarios de la misma, más bien que del orden público, de las leyes de orden público”. Espín Cánovas, supra, pág. 786. El problema principal de este enfoque es que el orden público limitaría la voluntad privada sólo en la medida en que es. articulado legislativamente. Id., pág. 790.
*743El tratamiento jurisprudencial dado al concepto de orden público se asemeja al propuesto por la escuela extrapositiva. Hernández v. Méndez & Assoc. Dev. Corp., 105 D.P.R. 149 (1976); Asoc. de Condóminos v. Seguros Arana, 106 D.P.R. 133 (1977). En este último, invalidamos una cesión de cánones de arrendamiento de un condo-minio que comprometía dichos cánones en perjuicio de la cuotas de gastos comunes impagadas por el titular del condominio. Dijimos:
“La afirmación dispersa por todo el estatuto de la inescapable dependencia eco-nómica del régimen de propiedad [horizontal] sobre el pago oportuno de estas cuotas es suficiente expresión legislativa para excluir como nulo y contrario a la ley y al orden público todo pacto o contrato que tienda a desviar hacia otros propósitos los dineros necesarios para sufragar los gastos comunes. (Art. 1207, Código Civil — 31 L.P.R.A. see. 3372.).” Asoc. de Condominos v. Seguros Arana, supra, pág. 137.